Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
Applicant uploaded the same drawing that previously existed for Fig. 1. There were no changes to the Figure to overcome the objection to the Figure. This is thought to be a clerical error, but the objection still exists. 
The drawings (Fig. 1) are objected to because the Examiner may require and is requiring descriptive text labels, “1. In bracket 1, insert the reason for the objection, for example the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant has overcome the 101 and 112 rejections. Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive to the Art based rejections. 
Applicant argues that Cheatham’s model component 306 which models driving maneuvers and/or predicted behaviors of such other vehicles [0042-0045] is patentably distinct and nonobvious to Applicant’s “determining a set of collective maneuvers, wherein each collective maneuver reflects a sequence of formations transitioning from the current formation to a respective end formation of the ego vehicle and the at least one other vehicle, wherein each formation of the sequence of formations reflects different relative positions of the ego vehicle and the at least one other vehicle.”
The word maneuver in the dictionary via dictionary.com  includes noun 1) a movement or series of moves requiring skill and care. The formation aspect is inherent with two objects. Any two objects will inherently make a formation. Applicant’s amendments seem to be just the definition of maneuver (disclosed in Cheatham’s model) used in a situation with at least two cars to inherently have a formation. Cheatham discloses the model using predicated behaviors of other cars so a situation with two vehicles is within the disclosure of Cheatham.  Because Applicant appears to just be applying the definition of maneuver to the situation of two vehicles (contemplated by Cheatham) the argument is not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cheatham US 2015/0160653 A1.
As to claim 1 and obvious variants claim 15 and claim 16, Cheatham discloses a method for controlling an autonomous ego vehicle, the method comprising: 
determining a current formation of the ego vehicle and at least one other vehicle, based on an ego-vehicle-state and an other-vehicle-state, wherein the current formation reflects relative positions of the ego vehicle and at least one other vehicle with respect to a road[Cheatham: 0042-0043]; 
determining a set of collective maneuvers, wherein each collective maneuver reflects a sequence of formations transitioning from the current formation to a respective end formation of the ego vehicle and the at least one other vehicle, wherein each formation of the sequence of formations reflects different relative positions of the ego vehicle and the at least one other vehicle[Cheatham: 0044-0046, 0049 The word maneuver in the dictionary via dictionary.com  includes noun 1) a movement or series of moves requiring skill and care. The formation aspect is inherent with two objects. Any two objects will inherently make a formation. Cheatham discloses the model using predicated behaviors of other cars so a situation with two vehicles is within the disclosure of Cheatham.]; 
calculating respective trajectories of the ego [Cheatham: 0044-0046, 0049] vehicle and the other vehicle  [Cheatham: 0044]for each collective maneuver of the set of collective maneuvers[Cheatham: 0044-0046, 0049];  
determining a collective maneuver from the set of collective maneuvers, based on[Cheatham: 0050-0051, 0054, 0056-0059: 
the respective trajectories calculated for each collective maneuver, and sensor system captured movement of the ego vehicle and the at least one other vehicle[Cheatham: 0050-0051, 0054, 0056-0059]; and 
controlling the ego vehicle to autonomously drive according to the collective maneuver [Cheatham: 0052].  
As to claim 2, Cheatham discloses wherein the ego-vehicle-state and the other-vehicle-state each comprises a lane- accurate position thereof [Cheatham: 0042].  
As to claim 3, Cheatham discloses wherein the current formation is further determined based on an obstacle-state, such that the current formation reflects relative positions of the ego vehicle, the at least one other vehicle, and an obstacle, with respect to the road [Cheatham: 0049- 0050 e.g., figures configuration and future possible configurations based on collision avoidance which includes obstacle avoidance as it is contemplated prior in 0042, 0022].
As to claim 4, Cheatham discloses wherein the current formation is further determined based on an obstacle-state, such that the current formation reflects relative positions of the ego vehicle, the at least one other vehicle, and an obstacle, with respect to the road [Cheatham: 0049- 0050 e.g., figures configuration and future possible configurations based on collision avoidance which includes obstacle avoidance as it is contemplated prior in 0042, 0022].
As to claim 5, Cheatham discloses wherein each formation reflects a predefined set of relative lateral and longitudinal positions between the ego vehicle and the at least one other vehicle [Cheatham: 005-0051, 0054, 0056-0059].
As to claim 6, Cheatham discloses wherein each formation reflects a predefined set of relative lateral and longitudinal positions between the ego vehicle and the at least one other vehicle [Cheatham: 005-0051, 0054, 0056-0059].
As to claim 7, Cheatham discloses wherein each formation reflects a predefined set of relative lateral and longitudinal positions between the ego vehicle and the at least one other vehicle [Cheatham: 005-0051, 0054, 0056-0059].
As to claim 8, Cheatham discloses wherein the current formation and the end formation reflected by the current maneuver comprise at least one area free of vehicles and obstacles [Cheatham: 005-0051, 0054, 0056-0059 e.g., without a defining where the area that is free of vehicles and obstacles is there is little added meaning. During the maneuvers as long as the entire road surface is not covered in obstacles and vehicles there will be an area free of obstacles and vehicles. Fig. 5 of Cheatham has obstacles and vehicles and has area without obstacles or vehicles.].  
As to claim 9, Cheatham discloses wherein the current formation and the end formation reflected by the current maneuver comprise at least one area free of vehicles and obstacles [Cheatham: 005-0051, 0054, 0056-0059 e.g., without a defining where the area that is free of vehicles and obstacles is there is little added meaning. During the maneuvers as long as the entire road surface is not covered in obstacles and vehicles there will be an area free of obstacles and vehicles. Fig. 5 of Cheatham has obstacles and vehicles and has area without obstacles or vehicles.].  
As to claim 10, Cheatham discloses wherein the current formation and the end formation reflected by the current maneuver comprise at least one area free of vehicles and obstacles[Cheatham: 005-0051, 0054, 0056-0059 e.g., without a defining where the area that is free of vehicles and obstacles is there is little added meaning. During the maneuvers as long as the entire road surface is not covered in obstacles and vehicles there will be an area free of obstacles and vehicles. Fig. 5 of Cheatham has obstacles and vehicles and has area without obstacles or vehicles.].  
As to claim 11, Cheatham discloses wherein the current formation and the end formation reflected by the current maneuver comprise at least one area which is free of vehicles and obstacles [Cheatham: 005-0051, 0054, 0056-0059 e.g., without a defining where the area that is free of vehicles and obstacles is there is little added meaning. During the maneuvers as long as the entire road surface is not covered in obstacles and vehicles there will be an area free of obstacles and vehicles. Fig. 5 of Cheatham has obstacles and vehicles and has area without obstacles or vehicles.].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Cairano US 2016/0375901.
As to claim 12, Cheatham discloses predicting and modeling the future behavior but is silent as to the method of modeling vehicle predictive behavior. Di Cairano discloses wherein determining the set of collective maneuvers comprises: generating a tree data structure having the current formation is as a root element thereof; calculating a first further formation using a predefined set of discrete movement actions, wherein the first further formation reflects changed positions of the ego vehicle and at least one other vehicle with respect to the current formation; adding the first further formation to the tree data structure; in response to determining that the first further formation is the respective end formation, adding the sequence of: the current formation and the end formation,  as a collective maneuver to the set of collective maneuvers [Di Cairano: Fig. 5-6 0066-0075 e.g., the nodes are planned and trimmed as progress is made relative to the passed object. ]. It would have been obvious to one of ordinary skill at the time of filing to modify the modeling of Cheatham to have formation trees of Di Cairno as it merely involves using a known device in a known way with predictable results for the benefit of smooth transitions of segments 0074 of Di Cairano. 
As to claim 13, Cheatham discloses predicting and modeling the future behavior but is silent as to the method of modeling vehicle predictive behavior. Di Cairano discloses wherein determining the set of collective maneuvers further comprises:: in response to determining that the first further formation is not the respective end formation, calculating a second further formation using a predefined set of discrete movement actions, wherein the second further formation reflects changed positions of the ego vehicle and at least one other vehicle with respect to the first further formation; adding the second further formation to the tree data structure; in response to determining that the second further formation is the respective end formation, adding the sequence of: the current formation, the first further formation, and the end formation, as the collective maneuver to the set of collective maneuvers,  wherein determining the set of collective maneuvers continues until no further formations can be calculated with  the predefined set of discrete movements [Di Cairano Fig. 5-6 0066-0075 e.g., the nodes are planned and trimmed as progress is made relative to the passed object.].  It would have been obvious to one of ordinary skill at the time of filing to modify the modeling of Cheatham to have formation trees of Di Cairno as it merely involves using a known device in a known way with predictable results for the benefit of smooth transitions of segments 0074 of Di Cairano.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham in view of Wilson US 2015/0266455 A1.
As to claim 14, Cheatham discloses predicting and modeling the future behavior but is silent as to the method of costing. Wilson discloses . wherein the trajectories are cost-optimized with respect to at least one vehicle-specific parameter and/or at least one maneuver-specific parameter [Wilson: 0064 e.g., the vehicle relationships are subject to a costing formula. ]. It would have been obvious to one of ordinary skill in that art at the time of filing to modify the modeling of Cheatham to use costing disclosed in Wilson as it merely uses a known device in a known way with predictable results for the benefit of modeling vehicle behavior.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham in view of Mudalige US 2010/0256852 A1.
As to claim 17, Cheatham does not discloses platooning vehicles. Mudalige discloses wherein the respective trajectories are homotopic with respect to the current formation and identical respective end formations [Mudalige: 0159 the platoon starts in a formation and an obstacle creates a need for a maneuver that can end with reformation. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the formations of Cheatham to include platooning configurations of Mudalige as it merely involves using a known device in a known way with predictable results for the benefit of working in a vehicle control architecture where the vehicles intercommunicate to add safety.].  
As to claim 18, Cheatham does not discloses platooning vehicles. Mudalige discloses wherein the respective trajectories are homotopic with respect to the current formation and identical respective end formations [Mudalige: 0159 the platoon starts in a formation and an obstacle creates a need for a maneuver that can end with reformation. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the formations of Cheatham to include platooning configurations of Mudalige as it merely involves using a known device in a known way with predictable results for the benefit of working in a vehicle control architecture where the vehicles intercommunicate to add safety.].  
As to claim 19, Cheatham does not discloses platooning vehicles. Mudalige discloses wherein the respective trajectories are homotopic with respect to the current formation and identical respective end formations [Mudalige: 0159 the platoon starts in a formation and an obstacle creates a need for a maneuver that can end with reformation. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the formations of Cheatham to include platooning configurations of Mudalige as it merely involves using a known device in a known way with predictable results for the benefit of working in a vehicle control architecture where the vehicles intercommunicate to add safety.].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2008/0065328 A1 a method for collision avoidance for a host vehicle includes the following steps; receiving input data relating to a set of objects external to the host vehicle, wherein an object position (r,.phi.), and an object velocity ({dot over (r)}) are associated with each object by a sensor system arranged on the host vehicle, then estimating future trajectories of each external object, while considering influence by the future trajectories of the other external objects.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665